

EXHIBIT 10.25


FOURTH AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
ZIONS BANCORPORATION




THIS FOURTH AMENDMENT, dated and effective as of the first day of October, 2014,
by and between Fidelity Management Trust Company (the “Trustee”) and Zions
Bancorporation (the “Sponsor”);


WITNESSETH:


WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust Agreement
dated July 3, 2006, with regard to the Zions Bancorporation Payshelter 401(k)
and Employee Stock Ownership Plan (the “Plan”); and


WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 13 thereof;


NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:


(1)
Restating Section 6(c), Inspection and Audit, in its entirety, as follows:



(c)    Inspection and Audit


The Trustee will provide to auditors (including third-party auditors and
Sponsor’s internal audit staff) as Sponsor may designate in writing, access to
any Trustee owned or managed facility at which the services are being performed,
to appropriate Trustee management personnel, and to the data and records (and
other documentation reasonably requested by the Sponsor) maintained by the
Trustee with respect to the services solely for the purpose of examining (i)
transactional books and records maintained by the Trustee in order to provide
the services, (ii) documentation of service level performance, and (iii)
invoices to the Sponsor. Any such audits will be conducted at the Sponsor’s
expense. The Sponsor and its auditors will first look to the most recent Service
Organization Control I Report Type II (“Type II SOC”), formerly referred to as a
Service Auditor’s Report or SAS 70 Report, before conducting further audits.
Type II SOC reports will be issued by the Trustee or its affiliate’s independent
public accounting firm in accordance with Statement on Standards for Attestation
Engagements No. 16 (“SSAE 16”), Reporting on Controls at a Service Organization,
or superseding standards set forth by the American Institute of Certified Public
Accountants. Excepting audit requests from governmental or regulatory agencies,
if a matter is not covered in such Type II SOC, then the Sponsor will provide
the Trustee not less than ninety (90) days prior written notice of an audit and
will provide a proposed detailed scope and timeframe of the audit requested by
the Sponsor to the Trustee in writing at least sixty (60) days prior to date of
the audit. The Sponsor and its auditors will conduct such audits in a manner
that will result in a minimum of inconvenience and disruption to the Trustee’s
operations. Audits may be conducted only during normal business hours and no
more frequently than annually unless otherwise required as a matter of law or
for compliance with regulatory or contractual requirements. Any audit assistance
provided by the Trustee in excess of thirty-five audit hours per annum shall be
provided on a fee-for-service basis. The Sponsor will reimburse the Trustee for
any out of pocket expenses incurred by the Trustee in connection with an audit
conducted pursuant to this section. The Sponsor and its auditors will not be
entitled to review or audit (i) data or information of other customers or
clients of the Trustee, (ii) any of Trustee’s proprietary data, or (iii) any
other Confidential Information of the Trustee that is not relevant for the
purposes of the audit. The Sponsor and its auditors will not be entitled to
logical access to the Trustee’s networks and systems, nor unrestricted physical
access to Trustee’s facilities and personnel. Reviews of processes, controls,
and support documentation will be facilitated with appropriate Trustee’s
personnel. The Trustee will use commercially reasonable efforts to cooperate in
the audit, will make available on a timely basis the information reasonably
required to conduct the audit and will assist the designated employees of the
Sponsor or its auditors as reasonably necessary. To the maximum extent possible,
audits will be designed and conducted (in such manner and with such frequency)
so as not to interfere with the provision of the services. The Sponsor will not
use any competitors of the Trustee (or any significant subcontractor of Trustee
under this Agreement) to conduct such audits. The auditors and other
representatives of the Sponsor will execute and deliver such confidentiality and
non-disclosure agreements and comply with such security and confidentiality
requirements as the Trustee may reasonably request in connection with such
audits.


(2)
Amending Section 7, Compensation and Expenses, by replacing the first paragraph
in its entirety with the following:



Sponsor shall cause the Plan to pay or shall itself pay to Trustee, within
thirty (30) days of receipt of the Trustee’s bill, the fees for services in
accordance with Schedule B. Fees for services are specifically outlined in
Schedule B and are based on all of the assumptions identified therein. The
Trustee shall maintain its fees for five years; provided, however, in the event
the Plan characteristics referenced in the assumptions outlined in Schedule B
change significantly by either falling below or exceeding current or projected
levels, such fees may be subject to revision, upon mutual renegotiation. To
reflect increased operating costs, Trustee may once each calendar year, but not
prior to October 1, 2019, amend Schedule B without the Sponsor’s consent upon
one hundred eighty (180) days prior notice to the Sponsor.
 
Any overcharge by the Trustee, or underpayment of fees or expenses by the
Sponsor that is the result of a good-faith fee dispute, shall bear interest
until paid by the appropriate party with such interest determined by calculating
the average of the prime rates reported in the Wall Street Journal from the date
of overpayment or underpayment until such corrective payment is made by the
appropriate party. Any underpayment of fees or expenses by the Sponsor that is
not the subject of a good-faith fee dispute shall bear interest until paid at
the rate of the lesser of (i) 1½% per month, or (ii) the maximum amount
permitted by law.


(3)
Amending to add a new Section 22, Use of Omnibus Accounts, as follows:



Section 23.    Use of Omnibus Accounts.


Notwithstanding any other provisions of this Agreement, Sponsor understands,
acknowledges and agrees that, (i) the Trustee utilizes omnibus accounts at
unaffiliated banks to facilitate transactions for the defined contribution plans
it services and commingles funds in transit to or from the Plan, including other
funds similarly in transit to or from other plans and (ii) if markets permit,
omnibus account balances may be invested in short-term investments with the aim
of earning a rate approximating the Target Federal Funds Rate and/or money
market rates (such earnings are referred to as “float earnings”); and (iii) the
Trustee will use these earnings to pay bank fees associated with the
above-referenced defined contribution plan transactions and make other required
adjustments and will retain any float earnings that exceed such fees and
adjustments as compensation for its services. The Trustee shall pay bank fees to
the extent they exceed float earnings.


The amount of float earnings generated depends on market conditions, as well as
on the length of time that funds are held in the omnibus accounts. The following
time frames apply with respect to funds held in these accounts:


•
If contributions and instructions to purchase investment options are received by
the Trustee In Good Order before the close of trading, the Trustee executes
transactions in the investment options as of that day’s closing price (the
“transaction date” or “T”). Contributions are held in the omnibus account until
the following business day (“T+1”) for the vast majority of investment options.
For share accounted company stock transactions, contributions may be held in the
omnibus account until T+3.



•
Instructions to exchange investment options received by the Trustee In Good
Order before the close of trading are processed in that day's nightly cycle. For
the vast majority of investment options, exchanges generate no overnight
balances, as money is received from one investment option and conveyed to
another investment option on the same business day.  The limited exceptions to
this would occur if investment options have different settlement rules and
Fidelity Management Trust Company serves as trustee of the Plan, in which case
balances attributable to the exchange may remain in an omnibus account for a few
days.

 
•
Instructions to make disbursements received In Good Order before the close of
trading are processed in that day's nightly cycle and reflected as debits from
participant accounts as of that date ("T").  Proceeds attributable to the
disbursement are received into the omnibus account based on the settlement
period for the investment options, which in the substantial majority of
investment options is T+1. After the deduction of tax withholding, if
applicable, disbursements are typically made on T+2 or T+3 either through
electronic funds transfers or by mailing a check.  Disbursement
proceeds distributed by check, net of any tax withholdings, remain in the
omnibus account until the check is presented for payment.



Neither the Sponsor nor the Plan shall be liable for any diminution in the value
of such overnight investments. Provided that the Sponsor has provided timely
funding, neither the Sponsor nor the Plan shall be responsible for any failure
to settle or clear from such omnibus accounts any proper or timely trade or
disbursement if such failure results from a decrease in the value, or temporary
inaccessibility of funds attributable to either the use of a specific bank or
the overnight investment of balances from such accounts.


(4)
Restating Schedule B, Fee Schedule, in its entirety, as attached herein.



(5)
Amending to add Schedule B-1 as attached hereto.









IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Fourth
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written. By signing below, the undersigned represent
that they are authorized to execute this document on behalf of the respective
parties. Notwithstanding any contradictory provision of the agreement that this
document amends, each party may rely without duty of inquiry on the foregoing
representation.


ZIONS BANCORPORATION
FIDELITY MANAGEMENT TRUST

COMPANY
    


By: /s/ Diana Andersen 12/5/2014     By: /s/ Greg Gardiner 12/5/2014
Authorized Signatory Date        FMTC Authorized Signatory Date


Schedule B – Fee Schedule






Core Fees
Annual Administration




This annual fee is prorated and billed quarterly. The annual fee applies to any
record with a balance greater than zero ($0) in the plan at any time during the
calendar year. This includes the remainder of the year in which a final
distribution is made.




$55 per participant







Transaction Fees
Fee
Per
Loan Initiation
$100
Loan Initiated
Loan Maintenance Fee
$0
Per Quarter
In-Service Non Hardship Withdrawals
$20
Check/EFT
Return of Excess Contributions/Deferrals
$25
Check/EFT
Mailing Documents/Checks via Overnight Service
$25
Item
Minimum Required Distributions
$25
Check/EFT



Ongoing Communication and Education
Fixed Dollar Model
Fidelity’s personalized, comprehensive employee experience program delivered
directly to your participants via their preferred channel including print,
e-mail, web, and phone:


1.    Multi-Touch Enrollment
2.    Onboarding Program
3.    Needs-Based Workplace Campaigns
4.    Needs-Based Life Stage Messaging Campaigns
5.    Educational campaigns for retirees and job changers


Associated postage is included.
Included






Custom materials development (including graphic design, typesetting, writing,
layout, video production and language translation)
Fee for Service
Print, Fulfillment and Distribution for custom communications
Fee for Service
Postage for Custom Communications
Pass Through
Fidelity Participant Disclosure Service - 404a-5 Disclosure Program
•    Develop and Distribute initial and annual notices at client direction to
assist with compliance of 404a-5 upon effective date. Notice available via print
or eDelivery (in accordance with DoL eDelivery rules)


•    Develop and distribute custom notices related to changes in participant
and/or transaction fees at client direction to assist with compliance of 404a-5
upon effective date. Notice available via print or e-delivery (in accordance
with DOL e-delivery rules). 






Development: Included
Distribution: Included








Development: Fee-for-Service
Distribution: Pass Through
Employee Meetings Days On Site (up to 4 meetings per day)


Note: Subject to the cancellation and minimum attendance policy.
3 days included with additional days available for $1,800 per day
Live Plan Specific Web Workshop Sessions




Note: Subject to the minimum attendance policy.
3 sessions included with additional sessions available for $400 per session
Online, On Demand, Plan Specific pre-recorded webcasts
2 recordings included with additional recordings available for $900 per
recording with unlimited viewings
Standard Universal Live and Recorded Web Workshops
Included
Educational content on-line including e-learning, Fidelity Viewpoints® -
Workplace Edition Magazine online, educational articles and calculators, and
plan level information
Included
One-on-one, On-site Meetings, including scheduled appointments on the same day
as the on-site employee group meetings and scheduled appointments on separate
days that are targeted to pre-retirees
Included
Retirement Transition Services helps employees age 50+ make the health and
wealth decisions that are right for them so they can successfully transition
into the next phase of life. Delivered through live guidance, online planning
tools, and targeted education.
Included
Communications Effectiveness Scorecard
Included



Fidelity Management Trust Company (FMTC) Services
Core Trustee Services
Assets Subject to Review and Approval
Included





Company Stock Administration
Real Time Stock Trading Administration
Waived
Company Stock Dividend Pass Through
$3 per EFT
$6 per Check
Reinvest is Included
Full Proxy Services Administration, Mailing, and Tabulation
Pass Through
Full File on Shareholders for External Proxy Services
Included



Company Stock Trading Commission
Fee
Per
Real Time Trading
$0.029
Per Buy/Sell Share


Stock Administration Services are not available to clients using a third party
Trustee.


Fee quotes assume that all trades to be executed by Fidelity Capital Markets
(“Capital Markets”), a division of National Financial Services LLC. The Real
Time and Share Accounted products require the use of Capital Markets.


Please note: The SEC requires all firms to charge an SEC fee of $22.10 per
$1,000,000 on all executed sell orders. This fee may change and the last change
to the fee became effective 3/18/2014.





Recordkeeping of Externally Managed Investment Options


Assumes Fidelity receives a daily NAV net of management fees, in accordance with
Fidelity’s operational requirements.


If Fidelity is required to calculate the NAV, please refer to FMTC Services
Section. 
Included
 
Special Projects
Fulfilling a client-specific request that is not included in the services as
documented in the assumptions herein, and any scope and/or service documents
which Fidelity has provided or provided a response. Examples include:
•    Plan and program changes
•    Change in scope of existing services as documented in directions documents
describing the services
•    Client-specific processing requested as an alternative to Fidelity’s
standard solution, including any additional resources to support said
non-standard solution (e.g. change to data feeds, special offering windows, and
procedural changes)
•    Support of Corporate Actions. Examples include reorganization, layoff,
mergers, acquisitions and divestitures
•    Custom communications development


$175/hour




Travel and related expenses for Special Projects
Pass Through



OPTIONAL SERVICES
QDRO Qualifications
Web review of one defined contribution order generated on the Fidelity QDRO
website and not materially altered.
$300 each
Manual review of one defined contribution plan mentioned in an order that was
not generated on the QDRO website or was generated on the website, but
materially altered
$1,200 each
Manual review of a combination of any two or more defined contribution plans
mentioned in an Order.
$1,800 each



Regulatory
Fixed Dollar Model
Form 5500 Reporting and Preparation Services
Included
SAR preparation
Included
SAR production, distribution and postage
Pass Through



Nondiscrimination Testing: Safe Harbor Package included


Package Election
<1,000 parts
1,001 – 10,000 parts
10,001 – 25,000 parts
25,001 – 50,000 parts
>50,001 parts
Safe Harbor
Included
Included
Included
Included
Included



Fees are applied based upon the number of employees who are eligible to
participate (regardless of whether they are actively contributing) in the Plan
being tested at the time the plan signs up for service. It is a flat, recurring
fee. If testing is required for more than one plan of an employer, a fee will be
charged for each plan based on the number of employees eligible to participate
in each additional plan.


Please note that if a plan is sponsored by unrelated Employers (Multiple
Employer Plan) for whom separate testing is required, additional testing fees
will apply based on the number of separate tests required.


In addition to the fees stated above, a fee of $100 per hour will be billed for
the review of incorrect or incomplete data supplied by the Employer and to the
correction or manipulation of plan data by Fidelity personnel. If the Plan
Sponsor submits multiple data files, a $100 fee will be applied for each
additional data file.


* Safe-harbor plan fees quoted above apply to plans that are exempt from all ADP
and ACP testing. The Comprehensive or Basic Packages will apply to plans that
are required to perform any ADP or ACP testing (example: ACP testing on employee
after-tax contributions).


Note: If ADP and ACP testing is not required for your plan and you wish to only
have 402(g) testing performed, the Safe Harbor Plan fees will apply.


The table below includes a description of each package type and the services
provided with each.


Please note that 414(s) Compensation Testing, 401(a)(4) Benefits, Rights and
Features Testing, 401(a)(4) General Testing, and 410(b) Average Benefits Testing
may not be required for your plan. Please consult with your legal counsel to
determine if such testing is necessary for your plan.
Type of Tests Included With Each Package
Package Type
ADP
ACP
*402(g)
415
Minimum Coverage
Top Heavy
Proj Test
QNEC Calc
* Gen Test
* BRF Test
Comp Test
* ABT Test
Safe Harbor Package
 
 
P
P
P
P
 
 
 
 
 
 

* Restrictions apply to the election(s) of these additional testing services.
•
402(g) Testing – Testing & Reporting Services (TRS) will not complete a 402(g)
test for off calendar plans.

•
General Testing and Average Benefits Testing – all plans involved in the testing
must be at Fidelity for TRS to perform.

•
Benefits, Rights and Features Testing – TRS will only complete this test as it
pertains to each rate of matching contribution contained within the terms of the
plan(s) and the plan must also be signed up for Minimum Coverage Ratio
Percentage Testing.

•
Top Heavy Testing – TRS will not perform Top Heavy Testing for each unrelated
employer.

•
Safe Harbor plans – this service can only be elected if the plan does not have
an After-Tax feature in the plan and does not have special eligibility
provisions for the matching contribution. If they do, the plan will have to
elect either the Comprehensive or Basic package.

QNEC Calculations will only be done at the Plan Sponsor’s request.


Plan Type and Name


 
Plan Name
Plan Type
Defined Contribution
Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan
Qualified



Plan Information


 
Total
Total Participants
13,762
Plan Assets as of 06/30/2014
$854 m





General Proposal Assumptions
Proposal Assumptions
General
The following is not included in the per-participant or per-employee fees
quoted, unless specifically stated. Fees for such work will be based on scope
and complexity.


•    Fidelity’s agreement to modify standard Fidelity manual or automated
processes, as well as systems development to accommodate specific client
administrative needs
•    Systems development effort necessary to accommodate specific client
administrative or plan needs unless specifically noted.
•    Integrating new policies, plan rules, or employee groups resulting from
mergers, acquisitions, terminating plans or divestitures.
Ongoing Assumptions
•    Sponsor will provide an annual schedule for payroll file transmissions.
•    Files to be received weekly or bi-weekly
•    Sponsor will provide all required information for transfers coming into the
plan in the Fidelity format.
Service Model Assumptions
•    Fidelity's standard services to be delivered, unless specifically stated
otherwise
•    Sponsor is a single entity with respect to all products and services
offered by Fidelity



Investment Assumptions
•
Previous Year Net Cash Flow (year ending 12/31/2013) = $13.5M



•
The availability of any non-Fidelity investment options depends upon completion
of a contractual operational arrangement between Fidelity and such non-Fidelity
fund vendor.



•
Custom strategy or non-40 act funds will require a fund description provided to
Fidelity by either Sponsors consultant or non-Fidelity vendor 90 days prior to
the fund live date.



•
Some funds carry a short-term trading fee on shares held less than the period
specified in the prospectus. Please note that any short-term trading fee is paid
to the fund for the benefit of the shareholders, not Fidelity. Please refer to
the prospectus.



This Schedule of Fees is based upon Sponsors current defined contribution, the
current services as performed by Fidelity, unless specified otherwise, and the
assumptions contained within this document.


Fidelity shall maintain its fees for Defined Contribution for a period of five
years beginning with effective date of this amendment. However, in the event
Fidelity demonstrates that any or all of the assumptions outlined in this
document have changed by more than ten percent (10%) or are materially
inaccurate, such fees are subject to renegotiation.
 
Legal and Regulatory


The fees contained herein are based on the regulatory and legal environment in
effect at the time of this proposal. Changes to the legislative and/or
regulatory environment, occurring after such date, which would impact the
services to be provided, may result in additional fees to support Sponsors
defined contribution services.


Definitions


Defined Contribution


Participant Record


All records with a balance greater than zero ($0) in the plan at any time during
the calendar year. This includes the remainder of the year in which a final
distribution is made.
OFFSETS FROM NET FLOAT.


The Annual Administration Fee, billed and payable quarterly, will be subject to
offsets attributable to float. Net float earnings attributable to the Plan for
each quarter beginning after the last date on which a party hereto executes this
amendment.


Any remaining balance after the application of the net float offsets to the
Annual Administration Fee shall be due and payable to the Trustee.


PARTICIPANT REVENUE CREDIT


A.     Calculation. The Trustee shall fund a Participant Revenue Credit each
quarter, beginning with the quarter beginning after the last date on which a
party hereto executes this amendment, calculated as the sum of the following:


    1.     Credits attributable to Fidelity investment products:
Average quarterly balances held in the Plan of Fidelity investment products
multiplied by one-quarter (1/4) of the following rates respectively:


(a)
Actively managed (non Class K) Fidelity equity Mutual Funds: 35 basis points per
annum;

(b)
Actively managed (non Class K) Fidelity Freedom® Funds: 35 basis points per
annum;

(c)
Actively managed (Class K) Fidelity equity Mutual Funds: 20 basis points per
annum;

(d)    Fidelity Freedom® K Funds: 20 basis points per annum;
(e)    Fidelity Enhanced Equity Index Funds: 10 basis points per annum;
(f)
Actively managed Fidelity fixed income and money market Mutual Funds, except for
certain Fidelity institutional money market Mutual Funds (e.g. FIMM Funds): 20
basis points per annum;

(g)
Actively managed Fidelity and Pyramis commingled pools (excluding all stable
value commingled pools): 10 basis points per annum;

(h) Managed Income Portfolio I: 20 basis points per annum.


2.    Credits attributable to BrokerageLink®:
No credits are available for assets held in BrokerageLink®.


B.     Allocation. The Participant Revenue Credit shall be allocated to Eligible
Participants (defined below) as follows:


1.
Crediting Date: Participant Revenue Credits shall be allocated to the accounts
of Eligible Participants as soon as administratively feasible (generally within
15 business days) after a quarterly recordkeeping invoice has been prepared and
sent.

        
2.
Allocation Method:  Allocations shall be made to Eligible Participants pro rata
based on the ratio of each Participant’s balance in the fund to the total
average daily balances for all Eligible Participants in such fund. The
Allocations will be used to purchase whole and fractional shares of the
investments in the Eligible Participant Accounts. In the event a residual amount
is insufficient to purchase a fractional share it will not be funded.



3.
Eligible Participants: An Eligible Participant for any quarter’s allocation
shall be any Participant or Beneficiary with a Fidelity Account balance greater
than zero.



4.
Directions: In allocating to Eligible Participants, the Trustee shall follow
directions attached as Schedule B-1.

12b-1 PROVISIONS


A.    12b-1 Provisions. To the extent any Participant Revenue Credits or Revenue
Credits described above are deemed to be attributable to investments in Fidelity
Mutual Funds that have adopted a plan pursuant to Rule 12b-1 under the
Investment Company Act of 1940 ("1940 Act") at the time such Participant Revenue
Credits or Revenue Credits are made, such Participant Revenue Credits or Revenue
Credits shall be made available pursuant to such plan ("12b-1 Payments”), and
the following conditions shall apply:


1.
The obligation to make 12b-1 Payments shall continue in effect for one year from
the Effective Date of this amendment, and shall continue for successive annual
periods only upon at least annual approval by a vote of the majority of the
Trustees for each of those Fidelity Mutual Funds that have adopted such plans,
including a majority of those Trustees that are not "interested persons" (as
defined in the 1940 Act) of such Mutual Funds and who have no direct or indirect
financial interest in the operation of the plan or any agreement related thereto
("Qualified Trustees").

    
2.
Notwithstanding any provision hereof to the contrary, the obligation to make
these 12b-1 Payments with respect to any plan may be terminated without penalty
at any time, upon either a vote of a majority of the Qualified Trustees, or upon
a vote of a majority of the outstanding voting securities (as defined in the
1940 Act) of the applicable Fidelity Mutual Fund to terminate or not continue
the plan for the applicable Fidelity Mutual Fund.



3.
Upon assignment of this Agreement, the obligation to make 12b-1 Payments shall
automatically terminate.















Schedule B-1


DIRECTIONS GOVERNING PARTICIPANT REVENUE CREDIT
FUND LEVEL ALLOCATIONS


The Named Fiduciary or Administrator hereby directs as follows:
 
1. Upon allocation to Participant accounts, Participant Revenue Credits shall be
invested in the fund to which the Participant Revenue Credit relates, and
allocated proportionally to the sources associated within such fund for each
Participant.


2. To the extent that Fidelity performs testing, it shall not include
Participant Revenue Credits as a contribution for any testing or reporting
purpose.


The Trustee shall be responsible for implementing the Directions provided above,
but has no responsibility for the legality or appropriateness of such
Directions. The Sponsor may alter these Directions at any time with reasonable
advance notice and after consultation concerning the administrative feasibility
of alternative Directions.


NAMED FIDUCIARY
By: /s/ Diana Andersen
Name: Diana Andersen
Title: EVP & Corporate HR Benefits Director
Date: 12/5/2014







1



